COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00326-CV


MICHAEL ALLEN O’SHEA                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                  APPELLEE


                                    ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      On August 15, 2011, the trial court signed a bond forfeiture judgment

against Appellant Michael Allen O’Shea, who then filed a notice of appeal. On

September 8, 2011, the trial court signed an order granting a new trial and then

signed an order of dismissal on the State’s motion for nonsuit.

      On September 19, 2011, we sent appellant a letter with regard to the trial

court’s order granting his motion for new trial, stating that unless he filed a
      1
       See Tex. R. App. P. 47.4.
response stating grounds for continuing the appeal, we would dismiss the appeal

as moot. And on October 25, 2011, we sent appellant another letter, this time

informing him of our concern that we lacked jurisdiction over the appeal because

the trial court’s order granting the State’s motion for nonsuit did not appear to be

an appealable order. We stated that unless appellant or any party desiring to

continue the appeal filed with the court on or before November 4, 2011, a

response showing grounds for continuing the appeal, we would dismiss the

appeal for want of jurisdiction. Having received no response, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Travelers

Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010) (stating that a nonsuit

renders the merits of the nonsuited case moot); see also City of Dallas v. Albert,

No. 07-0284, 2011 WL 3796339, at *5 (Tex. Aug. 26, 2011) (stating that when a

claim is nonsuited, the controversy as to that claim is extinguished, the merits

become moot, and jurisdiction as to the claim is lost).



                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: December 1, 2011




                                         2